


Exhibit 10.35

 

Medical Executive Reimbursement Program (MERP)

 

Eligibility

 

Participation in the Medical Executive Reimbursement Program (“MERP”) will be
limited to those active key associates in exempt grades 1 — 4 of United
Stationers Supply Co. or its subsidiaries (“Company”) as determined solely by
CEO discretion. Under no circumstances will the program apply to spouses or
dependents.

 

Program

 

The Company will reimburse MERP participants for their medical care expenses in
recognition of their key role and services provided to the Company.

 

General

 

Allowable Medical Care Expenses

 

Medical care expenses include the diagnosis, care, medication, treatment or
prevention of disease. Expenses paid for medical care shall include those paid
for the purpose of affecting any structure or function of the body and for the
transportation and lodging primarily for and essential to medical care.
Allowable operations or treatments affecting any portion of the body include:

 

·                  Therapy or X-ray treatments.

·                  Hospital services.

·                  Nursing services (including nurse’s board when paid by the
participant).

·                  Medical laboratory.

·                  Surgery.

·                  Dental services.

·                  X-rays.

·                  Medicines and drugs (only items which are legally procured
and generally accepted as falling within the category of medicines and drugs,
whether or not requiring a prescription).

·                  Eye exams.

·                  Eyeglasses and contact lenses.

·                  Artificial teeth or limbs.

·                  Ambulance hire.

·                  Other diagnostic and healing services.

 

Expenses paid for transportation primarily for, and essential to, the rendering
of medical care are allowable expenses. This includes expenses for the cost of
any meals and lodging while away from home receiving medical treatment. The
person’s condition must be such that the particular medical care at the
institution is vital to recovery.

 

An expenditure, which is merely beneficial to general health, such as a
vacation, is not an allowable expense.

 

Reimbursement of Medical Care Expenses

 

The Company will reimburse participants for allowable medical care expenses
after all other Company or non-company insurance policies and medical plans
(including Medicare and/or any other government sponsored plan) covering the
participant, have paid benefits.

 

Active key associates participating in the MERP will be reimbursed per the
following schedule:

 

By Salary Grades

 

Grade 1   $40,000 maximum per calendar year

Grade 2   $30,000 maximum per calendar year

Grade 3   $25,000 maximum per calendar year

Grade 4   $15,000 maximum per calendar year

 

--------------------------------------------------------------------------------


 

Reimbursement of an allowable medical care expense under the MERP shall be made
no later than the last day of the calendar year following the calendar year in
which the expense is incurred.  All reimbursements under the MERP are subject to
the participant’s timely submission of such supporting documentation and other
information as the Company may request.

 

Amendment and Termination

 

The Company reserves the right in its sole discretion to amend or terminate the
MERP, at any time and from time to time, in a writing that is adopted and signed
by the Company’s Senior Vice President, Human Resources and, unless the
amendment is ministerial or administrative in terms and effect, approved in
advance by the Human Resources Committee of the Company’s Board of Directors.

 

Miscellaneous

 

The MERP is a welfare benefit program established and maintained primarily for
the purpose of providing medical care benefits for a select group of management
or highly compensated employees.  The MERP is subject to the attached
continuation coverage rules and benefit claims and appeals procedures.

 

Attachments:

 

COBRA

 

 

ERISA Claims and Appeals

 

--------------------------------------------------------------------------------
